Name: Commission Regulation (EEC) No 2481/88 of 3 August 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 88 Official Journal of the European Communities No L 213/29 COMMISSION REGULATION (EEC) No 2481/88 of 3 August 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2582 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988, p. 7. (3) OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 213/30 Official Journal of the European Communities 6. 8 . 88 ANNEX I LOTA 1 . Operation No (') : Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient (10) : League of Red Cross and Red Crescent Societies, Logistics Service, PO Box 372, CH-1211 Geneva 19, Tel : 34 55 80, Telex 22555 LRCS CH 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to manufacture from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and I.3.2)) 8 . Total quantity : 50 tonnes 9. Number of lots : 1 10 . Packaging and marking : 5 kg in 20' containers f) and Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 . and I.3.4.) Complementary markings on the packaging : 'ACTION No 677/88 / A red crescent pointing towards the right / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS SOCIE ­ TIES / FOR FREE DISTRIBUTION / PORT SUDAN' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 (I.3.4.) 1 1 . Method of mobilization of product : purchase of butter from Agriculture House, Kildare Street, Dublin 2 (Tel : 78 90 11 ; Telex : 24280 or 25118) The addresses of the places of storage are given in Annex II Selling price is determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at port of shipment stage : 20 to 30 September 1988 18 . Deadline for the supply : 15 November 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 October 1988 (c) deadline for the supply : 30 November 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 (OJ No L 151 , 17 . 6. 1988, p. 14) 6. 8 . 88 Official Journal of the European Communities No L 213/31 LOT B 1 . Operation No ('): 680/88  Commission Decision of 27 April 1988 2. Programme : 1988 3 . Recipient : Sudan  Food Aid National Administration (FANA), Ministry of Finance and Economic Planning, PO Box 735, Khartoum, Telex 324 ; Telegraphic Address : MAONAT 4. Representative Of the recipient (3) : Ambassade de la RÃ ©publique du Soudan, 1 24, avenue F.D. Roose ­ velt, B-1050 Bruxelles, Tel . : 647 94 94 5. Place or country of destination : Sudan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (*) f) (8) to manufacture from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 3, (1.3.1 and I.3.2)) 8 . Total quantity : 200 tonnes 9. Number of lots : 1 10 . Packaging and marking : 5 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (1.3.3 . and 1.3.4.) Complementary markings on packaging : 'ACTION No 680/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SUDAN' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 . (I.1.3.4) 11 . Method of mobilization of product : purchase of butter from Agriculture House, Kildare Street, Dublin 2 (Tel : 78 90 11 ; Telex : 24280 or 25118) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76. 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 to 30 September 1988 18 . Deadline for the supply : 31 October 1988 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 October 1988 (c) deadline for the supply : 15 November 1988 22. Amount of the tendering security ; 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 17 June 1988 fixed by Regulation . (EEC) No 1690/88 (OJ No L 151 , 17. 6 . 1988 , p. 14) Official Journal of the European Communities 6. 8 . 88No L 213/32 LOT C 1 . Operation No ('): 707-709/88  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome, Telex 626675 WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (*) 0 (8) : to manufacture from intervention butter (Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7, (I.3.1 and I.3.2)) 8 . Total quantity : 284 tonnes 9. Number of lots : 1 10 . Packaging and marking : 200 kg (u) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4) Complementary markings on packaging : See Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 1 1 . Method of mobilization of product : purchase of butter from Agriculture House, Kildare Street, Dublin 2 (Tel : 78 90 11 ; Telex : 24280 or 25118) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 to 30 September 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 (OJ No L 151 , 17. 6. 1988, p. 14) 6. 8 . 88 Official Journal of the European Communities No L 213/33 LOT D 1 . Operation No (') : 710/88  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome, Telex 626675 WFP I 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Tanzania 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (6) Q (8) : to manufacture from intervention butter (Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and I.3.2)) 8 . Total quantity : 80 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kg and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4) Complementary markings on packaging : 'ACTION No 710/88 / TANZANIA / 0229802 / ACTION OF THE WORLD FOOD PROGRAMME / ZANZIBAR'and Official Journal of the European Communities No C 216 of 14 August 1987 page 8 (I.1.3.4) 6 11 . Method of mobilization of product : purchase of butter from Agriculture House, Kildare Street, Dublin 2 (Tel : 78 90 11 ; Telex : 24280 or 25118) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 October 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ("): 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 (OJ No L 151 , 17. 6 . 1988, p. 14) 6. 8 . 88No L 213/34 Official Journal of the European Communities LOT E 1 . Operation No ('): 812-813/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Lebanon, Liberia 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) f) (8) : to manufacture from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and I.3.2)) 8 . Total quantity : 660 tonnes (El : 645 tonnes  Lebanon ; E2 : 15 tonnes Liberia) 9 . Number of lots : 1 10 . Packaging and marking : 5 kg in containers of 20 feet (12)(13) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and I.3.4) Supplementary markings on packaging : See Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 11 . Method of mobilization of the product : purchase of butter from Agriculture House, Kildare Street, Dublin 2 (Tel : 78 90 11 ; Telex : 24280 or 25118) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 to 30 September 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles,' Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 (OJ No L 151 , 17. 6 . 1988, p. 14). 6. 8 . 88 Official Journal of the European Communities No L 213/35 LOT F 1 . Operation No ('): 427/88-437/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of ^ 16 April 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) Q (8) HH : to manufacture from intervention butter and Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and 1.3.2) 8 . Total quantity : 1308 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kg (u) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4.) Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 1 1 . Method of mobilization of product : Purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main, tel.: 156 40, telex : 0411727 + The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment : 20 to 30 September 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 22 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5 September 1988 (b) period for making the goods available at the port of shipment : 1 to 15 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi," B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 Official Journal of the European Communities No L 151 of 17 Tune 1988 J 6. 8 . 88 No L 213/36 Official Journal of the European Communities LOT G 1 . Operation No ('): 666/88-667/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : See Annex III 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) 0 C) (M) : To be manufactured from intervention butter {Official Journal of the European Communities No C 216, 14. 8 .' 1987, p. 7 (I.3.1 and I.3.2)) 8 . Total quantity : 30 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 , (I.3.3 and I.3.4.) Supplementary markings on the packaging : See Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 11 . Method of mobilization : Purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (tel.: 156 40, telex : 0411727) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : Free at port , of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 to 30 September 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : y (a) deadline , for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide ' alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 17 June 1988 fixed by Regulation (EEC) No 1690/88 (OJ No L 151 , 17. 6. 1988, p. 14.) 6 . 8 . 88 Official Journal of the European Communities No L 213/37 LOTS H and I \ 1 . Operation No (') : 711 /88 and 712/88  Commission Decision of 15 April 1988 2. Programme : 1986 : 1 436 tonnes, 1987 : 204 tonnes 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome, telex : 626675 WFP 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) I7) (*) : To be manufactured from intervention butter (OJ No C 216 of 14. 8 . 1987, p. 7, I.3.1 and I.3.2)) 8 . Total quantity : 1640 tonnes 9 . Number of lots : two (H : 811 tonnes  Xingang, I : 829 tonnes  Shanghai) 10 . Packaging and marking : 200 kg (") and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4.) Supplementary markings on packaging : H : 'ACTION No 711 /88 / XINGANG / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME' I : 'ACTION No 712/88 / SHANGHAI / CHINA / 0264700 / ACTION OF THE WORLD FOOD PROGRAMME' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.1.3.4) 11 . Method of mobilization of the product : Purchase of butter from Agriculture House, Kildare Street Dublin 2 (tel.: 78 90 11 ; telex : 24280 of 25118) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2135/76 12. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment : 20 to 30 September 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 22 August 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 September 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 October 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, k l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 17 June 1988 fixed ^oo^e atl0n (EEC) No l 69 °/88, Official Journal of the European Communities No L 151 of 17 June 1988, p. 14 J 6 . 8 . 88No L 213/38 Official Journal of the European Communities Footnotes all correspondence.(') The operation number is to be quoted in 0. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. see list published in Official Journal of the European Communities(3) Commission delegate to be contacted by the successful tenderer : No c 227, 7. 9 . 1985, p. 4. 0 In order not to overload the telex, tenderers are requested to provide. before the date and time kid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7, (4) a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex ; or bv telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. No (01 No L 210. regards the export0 Regulation (EEC) 2330/87 1 . 8 . 19871 is applicable as refund and, where appropriate, the mone ­ tary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned regulation is mat referred to in point 25 of this Annex. (&lt;) Veterinary certificate issued b\ an official entity stating that the product derives from healthy animals. was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had lot regis ­ tered foot-and-mouth disease . P) The successful tenderer at the time of delivery, a health certificate.shall give the beneficiaries' representative, (&lt;) The successful tenderer shall give the beneficiaries representative, at the time of delivery, a certificate of origin . 0 Supply free at terminal, as provided for in Article 14(5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall oe borne by the successful tenderer : Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation :rom the under hook stage up to the designated destuffing area via. it any. transit check shed area. Hie costs &gt;f destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers ar&lt; to be borne by the recipient. Should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 a of Article 14, the LCL charges (destuffing of the goods). Ine local charge: incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ( ,0) Ine successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (") In new bunged metal drums. coated inside varnish or having been subject to giving equivalent of 190 to be indicated in with food-can net weight, fully filled a procedure atmosphere guarantees, The drums to 200 should kilograms be strong withstand a the tender) long sea journey. Their composition must and hermetically not be such sealed in an of nitrogen. health or to cause a change in the colour, enough to taste or odour of their contents. Each drum must be fully leakproof. as to be harmful to human ( 12) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV. Postbus 1438 , Blaak 16, 3000 BK Rotterdam, Netherlands. The successful tenderer has to submit to the recipient s agent a complete packing list of each container, specifying number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary s forwarder. C 3) Supply free-at-port-of-shipment, shall be borne as provided for in Article 13 by the successful tenderer : of Regulation (EEC) No 2200/87, implies that the following costs at the port or shipment Should containers be used on a FCL/FCL or FCL/LCL oasis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage. including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible tor loading the containers on board of the vessel designated by the recipient, the refund of the costs within the meaning of the said provi ­ sions does not include the THC. Should containers be used on a LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where me stuffing of the containers can be immediately done at the recipient's expense. ( 14) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 Blaak 16 NL-3000, BK Rotterdam, Netherlands C 5) Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium-134 and - 137 (b) Iodine-131 n Radiation certificate must be issued by official authorities and be legalized for : Sudan No L 213/396. 8. 88 Official Journal of the European Communities ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot. Numero della partita Nummer van de partij Numero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n de! almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista ( 1 ) (2) (3) A 677/88 62 500 kg Irish Ropes Cold Store Newbridge IRL-Country Kildare B 680/88 250 000 kg Irish Ropes Cold Store Newbridge IRL-Country Kildare C 707/88  709/88 355 000 kg Jenkinsons Cold Store , Crossagalla Industrial Estate Ballysimon IRL-Limerick D 710/88 100 000 kg Irish Ropes Cold Store Newbridge IRL-Country Kildare E 812/88  813/88 825 000 kg  425 025 kg : Irish Ropes Cold Store Newbridge IRL-Country Kildare  362425 kg : Orchard Warehousing Ltd Brooklodge Glanmire IRL-Country Cork  18 800 kg : Colso Enterprises Ltd Togher IRL-Cork  18 750 kg : Orchard Warehousing Ltd Brooklodge Glanmire IRL-Country Cork F 427/88  437/88 1 595 775 kg  417 850 kg : Gustav Wilke Gewerbehof 9 D- 1 000 Berlin 20  312 550 kg : Lankwitz GmbH MalteserstraÃ e 139-143 D- 1 000 Berlin 48 (Marienfelde)  140 000 kg : Markt- &amp; KÃ ¼hlhallen AG Werk 23  Tempelhof GermaniastraÃ e 14-17 D- 1 000 Berlin 42 V No L 213/40 Official Journal of the European Communities 6. 8 . 88 ( 1 ) (2) (3) ¢ -  100 000 kg : Danish cold stores Birkedam Industri NV IV DK-6000 Kolding  300 000 kg : Ratzeburg GmbH &amp; Co. KG Rapsacker 6 D-2400 Lubeck  325 375 kg : Annuss GmbH &amp; Co. KG EdisonstraÃ e 20 D-30^0 Kiel-Wellsee G 666/88  667/88 37 500 kg Nordfrost Hamburg BredowstraÃ e 21 D-2000 Hamburg 74 H 711 /88 1 013 750 kg  649 575 kg : Autozero Cold Store Bannow Road Cabra IRL-Dublin 7  216 825 kg : . Eirfreeze Cold Store Bond Road IRL-Dublin 3  147 350 kg : QK Cold Store Maudlins Naas IRL-County Kildare I 712/88 1 036 250 kg  497 200 kg : Eirfreeze Cold Store Little Island IRL-Cork  315 575- kg : QK Cold Store Maudlins Naas IRL-County Kildare  84 000 kg : Lyonara Cold Store Clonminnon Industrial Estate Portlaoise IRL-County Laois  54 975 kg : Norish Cold Store Ballyragget IRL-County Kilkenny .  84 500 kg : QK Cold Store Carrolls Cross IRL-County Waterford 6. 8 . 88 Official Journal of the European Communities No L 213/41 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEX III-ANNEXE III -ALLEGATO III - BIJLAGE III  ANEXO III DesignaciÃ ³n de la partida Parti Bezeichnung det Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de parti) DesignaÃ §Ã £o da parte Cantidad total ' de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0) (2) (3) (4) ' (5) (6) C 284 200 WFP MoÃ §ambique AcÃ §Ã £o n? 707/88 / MoÃ §ambique / 0247701 / AcÃ §Ã £o do programa alimentar mundial / Maputo 28 WFP MoÃ §ambique AcÃ §Ã £o n? 708/88 / MoÃ §ambique / 0247701 / AcÃ §Ã £o do programa alimentar mundial / Nacala 56 . WFP MoÃ §ambique AcÃ §Ã £o n? 709/88 / MoÃ §ambique / 0247701 / AcÃ §Ã £o do programa alimentar mundial / Beira E 660 » 645 Caritas G Lebanon Action No 812/88 / Butteroil / Lebanon / Caritas Germany / 80453 / Beirut / Gift of the European Economic Community / For free distribution 15 Prosalus Liberia Action No 813/88 / Butteroil / Liberia / Prosalus / 85504 / Monrovia / Gift of fhe European Economic Community / For free distribution F 427/88  437/88 1 308 2 Caritas G Ethiopia Action No 427/88 / Butteroil / Ethiopia / Caritas Germany / 80461 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 10 Caritas G Ethiopia Action No 428/88 / Butteroil / Ethiopia / Caritas Germany / 80462 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution 3 Caritas G Ethiopia Action No 429/88 / Butteroil / Ethiopia / Caritas Germany / 80463 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 15 DKW Ethiopia Action No 430/88 / Butteroil / Ethiopia / DKW / 82308 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution . 500 LWF Ethiopia Action No 431 /88 / Butteroil / Ethiopia / LWF / 85101 / Assab / Gift of the European Economic Community / For free distribution - 203 WVB Ethiopia Action No 432/88 / Butteroil / Ethiopia / WVB / 85305 / Kombolcha via Assab / Gift of the European Economic Community / For free distribution 6. 8 . 88No L 213/42 Official Journal of the European Communities ( 1 ) (2) - (3) (4) (5) (6) 15 Concern Ethiopia Action No 433/88 / Butteroil / Ethiopia / Concern / 85401 / Assab / Gift of the European Economic Community / For free distribution 15 Prosalus Ethiopia Action No 434/88 / Butteroil / Ethiopia. / Prosalus / 85503 / Assab / Gift of the European Economic Community / For free distribution ¢ 500 * Ethiopia Action No 435/88 / Butteroil / Ethiopia / Tear Fund / 86100 / Decamare via Massawa / Gift of the European Economic Community / For free distribution 30 Caritas I Sudan Action No 436/88 / Butteroil / Sudan / Caritas Italiana / 80618 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution 15 DKW Sudan Action No 437/88 / Butteroil / Sudan / DKW / 82312 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution G 666/88  667/88 30 15 Caritas I Somalia Action No 666/88 / Butteroil / Somalia / Caritas Italiana / 80610 / Mogadishu / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 15 Caritas B Djibouti Action n ° 667/88 / Huile de beurre / Djibouti / Caritas Belgica / 80213 / Djibouti / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distribution gratuite